A re-examination of the first three bills of exception reserved by appellant but confirm us in our conclusion that same present nothing calling for a discussion on our part. Appellant's bill of exceptions No. 4 presents no complaint save to the remark of State's counsel which is set out in our former opinion. When the remark was made appellant's counsel said "We take a bill of exceptions to what counsel says;" and the exception as stated in the conclusion of the bill goes no further than as follows: "To which *Page 93 
remark of counsel for the State in the presence and hearing of the jury, as above set out, the defendant by his counsel in open court excepted, and now here tenders this his bill of exceptions No. 4 and asks that same be allowed, approved, etc., which is done." From the bill we learn that counsel for appellant had just remarked "Wait a minute. This is the defendant's wife and we did not go into that question." This appears to be directed at the State's counsel who was questioning the witness. The court then said that the witness being the wife of appellant must not be asked relative to anything except what had been gone into on the direct examination, and State's counsel then used the remark objected to and set out in our former opinion. When appellant's counsel said he objected, the court told the jury to pay no attention to side-bar remarks of counsel for either side, and it appears to us that the remark of the court was entirely appropriate.
Nor can we find in the remarks complained of all or any of the numerous objectionable things which the ingenious counsel for appellant extracts therefrom. As already said, the State might well have refrained from making the remark but it placed no material fact before the jury, nor could it be considered as directed at appellant, and the jury being promptly told not to pay any attention to the same, we admit ourselves unable to detect any such harmful character in the remark as would call for a reversal. It is not made to appear as in the cases cited by appellant, that argument was made upon this matter, nor that there was any further reference to it in any way.
Regretting that we can not find anything in the authorities cited which would apply to a remark such as this, and that we can not agree with the contentions so strongly urged in behalf of appellant, the motion for rehearing will be overruled.
Overruled.